ORDER
Kenneth Johnson pleaded guilty to distributing crack cocaine in violation of 21 U.S.C. § 841(a)(1) and was sentenced at the bottom of the advisory sentencing guidelines range to 293 months’ imprisonment. Johnson moved to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on an amended sentencing guideline that retroactively reduced the base offense level for crack-cocaine offenses by two levels. U.S.S.G. § lB1.10(b)(2)(A). The district court entered an order reducing Johnson’s sentence by two levels but concluded that it lacked authority to reduce the sentence further. This decision was correct. In United States v. Cunningham, 554 F.3d 703, 708 (7th Cir.2009), we held that district courts did not have authority to reduce sentences below the minimum amended guidelines range. Johnson nevertheless appealed, arguing that under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the district court has discretion to reduce a defendant’s sentence below the amended guidelines range. Johnson conceded that his argument was foreclosed by Cunningham but wished to preserve the issue in light of the Supreme Court’s grant of cer-tiorari in United States v. Dillon, 572 F.3d 146 (3d Cir.2009), cert. granted, — U.S. —, 130 S.Ct. 797, 175 L.Ed.2d 559 (2009), a case that presented the same issue. We issued an order on January 26, 2010, holding Johnson’s appeal until the decision in Dillon; the Supreme Court issued its opinion on June 17, 2010. Dillon v. United States, — U.S.—, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010).
Dillon held that neither Booker’s constitutional holding nor its remedial holding applies to § 3582 proceedings, and so the limitations that § 1B1.10 places on sentence modifications under § 3582(c)(2) are mandatory rather than advisory. Id. at *1752693. The Supreme Court stated in Dillon that “§ 3582(c)(2) represents a congressional act of lenity intended to give prisoners the benefit of later enacted adjustments to the judgments reflected in the Guidelines.” Id. at 2692. In United States v. Neal, 611 F.3d 399, 400-01 (7th Cir.2010), we followed Dillon in a published opinion, noting that “neither the statute nor the Constitution requires the judge to conduct a full resentencing in response to a [sentence-reduction] motion.”
Our holding in Cunningham is fully consistent with Dillon: because a sentence modification is not a full resentencing, Booker does not apply and district courts are bound by the minimum amended guidelines range. See Cunningham, 554 F.3d at 707-08. Accordingly, the district court lacked authority to reduce Johnson’s sentence beyond the two levels permitted by the amended guidelines.
AFFIRMED.